Case 9:19-cv-00567-LEK-CFH Document 22 Filed 10/09/20 Page 1 of 3
Case 9:19-cv-00567-LEK-CFH Document 22 Filed 10/09/20 Page 2 of 3
      Case 9:19-cv-00567-LEK-CFH Document 22 Filed 10/09/20 Page 3 of 3




                                  ORDER OF DISMISSAL

       This matter coming to be heard on the Parties’ Stipulation of Voluntary Dismissal, the

Court having reviewed the Stipulation, and being duly advised, it is HEREBY ORDERED THAT:

       1. The above-captioned matter is dismissed with prejudice; and

       2. Each party shall bear its own costs and attorneys’ fees in connection with this action.



IT IS SO ORDERED



LAWRENCE E. KAHN                                    Dated: October 09 , 2020
United States District Judge
